                    Case 1:20-cv-04737-PGG Document 41 Filed 08/27/20 Page 1 of 1



                                                                                                   F     rank J.J.LaRocca
                                                                                                     JFrank
                                                                                                        onathan
                                                                                                         RANK         La  AL.
                                                                                                                            Rocca
                                                                                                                                Hornik
                                                                                                                               OCCA     ‡o‡‡o
                                                                                                                                        O

                                                                                                   JL   onathan
                                                                                                         awrence L.
                                                                                                        ONATHAN
                                                                                                       Jonathan            L.  Hosen
                                                                                                                           S.Hornik
                                                                                                                               R   ornik
                                                                                                                                   ORNIK
                                                                                                   L R   ose Greenberg
                                                                                                         awrence
                                                                                                         AWRENCE
                                                                                                       Lawrence          S.S.Rosen
                                                                                                                               ROSEN
                                                                                                                                  osen  Δ

                                       LLP                                                         R E   ose P
                                                                                                         ric
                                                                                                         OSE
                                                                                                       Rose     Geter
                                                                                                                   reenberg
                                                                                                                   REENBERG
                                                                                                               Greenberg     Blaha   Δ ΔΔ
                                                                                                   E A   my D.
                                                                                                         RIC
                                                                                                       Eric    PETER
                                                                                                               PeterCarlin   BLAHA
                                                                                                                           Blaha    Δ

                                                                                                   A PMY atrickD. CT.ARLIN  M cPΔartland Δ
                                                                             Heritage Plaza II         Florence         R.   Goffman           Δ◊
                                                                                                   DAVID  avid N. K ittredge ITTREDGE ΔΔ
                                                                         65 Harristown Road            Amy    D. Carlin          Δ
                                                                                                   P JF  lorence
                                                                                                        ared
                                                                                                         ATRICK   E. T.  R.MG
                                                                                                                     Blumetti  CP offman
                                                                                                                                    ARTLAND        Δ◊ Δ
                                                                                    3rd Floor                                               Δ
                                                                          Freehold   Commons       M  JDavid
                                                                                                      K onathan
                                                                                                         atelyn
                                                                                                          ICHELLE
                                                                                                                  N. Kittredge
                                                                                                                     C.C   TC abar
                                                                                                                               anning
                                                                                                                             RUPI       Δ      Δ
The
T    Trump
  HE T RUMP B Building
               UILDING                                                    Glen Rock,
                                                                     F REEHOLD         NJ 07452
                                                                                  C OMMONS             Erin    K.  Burke              (remove     the  space)
                                                                              83 South   Street
                                                                                   201-444-3531       J ared
                                                                                                      F  lorrie      Blumetti
                                                                                                                  E. R.    G offman       Δ‡ Δ◊
40 Wall
   WALL S Street
           TREET                                                          83 S201-444-3541
                                                                               OUTH    S TREET         Patrick      T.. amilton
                                                                                                                         McPartland              Δ
                                                                                    3rd  Floor
                                                                                             fax   F  S  herry S
                                                                                                        LORENCE    H     R.amilton
                                                                                                                         H     GOFFMAN    Δ   Δ Δ◊
32nd
32    Floor
   ND F LOOR                                                                     3 RD NJ
                                                                            Freehold,   F LOOR
                                                                                           07728   E   Andrew
                                                                                                         RIN K.
                                                                                                      Faisal      R.BG.
                                                                                                                      La   Hegt
                                                                                                                           teef Δ
                                                                                                                        URKE
New   York,  NY 10005
                 10005                                                    Freehold 732-409-1144
                                                                                     Commons       S  PAndrew
                                                                                                         eter KL.    M.  MPoller
                                                                                                                    elegian               ‡
N EW Y ORK , NY                                                       F REEHOLD, NJ 07728               TACEY
                                                                                                          NEW YORKL.BBernstein
                                                                                                                              ILLER
                                                                                                                          AR ONLY
                                                                                                                                    Δ °◊
                                                                               732-409-0350
                                                                              83 South Streetfax   Δ   Rebecca
                                                                                                   R
                                                                                                   ‡  DEBECCA
                                                                                                          rew
                                                                                                          N EW J ERSEYL.BAR
                                                                                                                  Tanner    BERNSTEIN
                                                                                                                                  ‡
                                                                                                                               ONLY              ‡
212-530-4823
212-530-4823                                                                        3rd Floor
                                                                            Freehold, NJ 07728     JLΔONATHAN
                                                                                                   ◊      New
                                                                                                         auren
                                                                                                          O     YorkWBar
                                                                                                            F COUNSEL      T  Only Δ -F alk
                                                                                                                         eissman
                                                                                                                           ATTORNEYS
                                                                                                                              ABAR
212-530-4815 fax
212-530-4815 fax
              FAX
                                                                                            fax
                                                                                   732-409-1144
                                                                                                       ‡ C
                                                                                                   J°Ari
                                                                                                   O      New
                                                                                                        ARED
                                                                                                       ◊ POf
                                                                                                                JerseyMBar
                                                                                                           ERTIFIED
                                                                                                                 B
                                                                                                             SelevanLUMETTI
                                                                                                              Counsel AS
                                                                                                                               Only
                                                                                                                          ATRIMONIAL
                                                                                                                          Attorneys
                                                                                                                                           L AW
                                                                                                                                       (Jared E. A TTORNEY
                                                                                                                                                 Blumetti)
                                                                                                           RACTICING          AN LLC
lhrgb.com                                                                      732-409-0350 fax     B  o ENJAMIN
                                                                                                     Fritzi       Thomas
                                                                                                          Certified      PARISI Law Attorney
                                                                                                                     Matrimonial
lhrgb.com
LHRGB . COM
                                                                                                    C YNTHIA NEFF
ADIRECT
 NDREW G. DIAL:  212.530.4831
          HEGT (1977-2012)                                                                          A
                                                                                                    S
                                                                                                         LON S OLON
                                                                                                       Andrew
                                                                                                        TACEY      L.M.       ILLER °◊‡
                                                                                                                         MPoller
                                                                                                    C    URTIS
                                                                                                          NEW YORK RL.OMANOWSKI
                                                                                                                        BAR ONLY
 EMAIL: JBLUMETTI@LHRGB.COM
                                                                                                    Δ  Rebecca
                                                                                                    RSherry
                                                                                                         EBECCA       L.BBernstein
                                                                                                                            BERNSTEIN
                                                                                                    ‡     NEW Hamilton
                                                                                                                JERSEY      AR ONLY              ‡

                                                                                                    JΔONATHAN
                                                                                                    ◊     New
                                                                                                          O     York Bar
                                                                                                            F COUNSEL      T  Only Δ
                                                                                                                           ATTORNEYS
                                                                                                                              ABAR
                                                                                                    Δ‡ C  N
                                                                                                          New   YORKM
                                                                                                            EW Jersey
                                                                                                           ERTIFIED     BBar
                                                                                                                          AR O Only
                                                                                                                                 NLY
                                                                                                                          ATRIMONIAL       L AW  A TTORNEY
                                                                                                   O
                                                                                                    JARED        BLUMETTI              (Jared E. Blumetti)
                                                                                                    °‡◊ P N
                                                                                                          OfEW  JERSEY
                                                                                                              Counsel
                                                                                                           RACTICING     B     OLLC
                                                                                                                          Attorneys
                                                                                                                         AS ARAN  NLY


                                                                  August 25, 2020
                                                                                                     Bo ENJAMIN
                                                                                                     ◊    O F COUNSEL
                                                                                                          Certified      PAARISI
                                                                                                                     Matrimonial
                                                                                                                             TTORNEYS Law Attorney
                                                                                                          CERTIFIED M ATRIMONIAL L AW ATTORNEY
                                                                                                   O
                                                                                                     C   YNTHIA        NEFF
                                                                                                     ° PRACTICING AS AN LLC




 VIA E-MAIL: GardepheNYSDChambers@nysd.uscourts.gov
 Honorable Paul G. Gardephe
 United States District Court
 Southern District of New York
 40 Foley Square, Room 2204
 New York, New York 10007

                     Re:    Jessica Denson v. Donald J. Trump for President, Inc.
                            United States District Court, Southern District of New York
                            Civil Action No. 20-cv-04737 (PGG)

 Dear Judge Gardephe:

        We represent defendant Donald J. Trump for President, Inc. (the “Campaign”) and write to briefly
 respond to the letter that was sent to Your Honor via e-mail by Hassan A. Zavareei, Esq., the attorney for
 non-party Alva Johnson.

         We acknowledge that there is a confidential AAA arbitration currently pending between the
 Campaign and Ms. Johnson. When we noted in the Campaign’s motion papers that Ms. Johnson no longer
 had any pending disputes with the Campaign, we were referring to her federal court lawsuit, which was
 previously dismissed. We, as counsel, overlooked the fact that there is an arbitration pending between the
 Campaign and Ms. Johnson.

              We sincerely regret the error and apologize to the Court and counsel.

                                                                  Respectfully submitted,

                                                                  /s/ Jared E. Blumetti

                                                                  Jared E. Blumetti
 cc:          Counsel of record (via e-mail)
              Hassan A. Zavareei, Esq. (via e-mail)
